Citation Nr: 1121054	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The appellant served on active duty from July 1968 to July 1971.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay caused by remanding this matter, further development is necessary before the claim on appeal can be properly adjudicated.

At the outset, the Board observes that with regard to the Veteran's claim involving new and material evidence, he must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  The Board has reviewed the November 2006 and October 2009 letters of record and finds they do not comply with the requirements of Kent because they do not inform the Veteran of the bases for the prior final denial of his claim, or of what evidence is now needed to substantiate the claim.  Adequate notice must be provided.

Additionally, in the Board's September 2009 remand, the RO was directed to obtain previously identified outstanding private treatment records.  In a June 2009 VA Form 21-4142, the Veteran indicated that he  received private medical treatment for the claims on appeal at St. Francis Hospital from 1977 to 2009.  No request for these records has been made.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board notes that the record contains six pages of notes from the Springer Clinic, which appears to be affiliated with St. Francis Hospital on review of that facility's website, it would appear there remain a large amount of outstanding records.  Five of the six pages of records obtained are brief reports dated from 1998, and the last page is a longer report dated from 1993.  It appears the Veteran submitted these records on his own behalf, however, VA must make attempts to obtain the full records available.  See 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Further, since the Board's last remand, the Veteran has submitted an October 2009 medical opinion from  J. W. Hines, D.C. of the Hines Chiropractic Clinic.  The full treatment records from this provider should also be requested.

Finally, the Board notes that under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  See VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

In this case, the appellant appointed the Oklahoma Department of Veterans Affairs as his representative.  As noted above, the matter was remanded by the Board in September 2009 for additional development and that development has been partially accomplished.  In December 2010, a supplemental statement of the case was issued.  The claims file was then returned to the Board.  However, contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the appellant's representative was not first afforded the opportunity to prepare a VA Form 646.  The claims file must be made available to the representative to review the post-remand record and offer written argument on the appellant's behalf, the Board has no discretion but to remand this case.  The appellant cannot be denied due process and must be afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600. 

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's cervical spine claim, send him a letter to ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 and its implementing regulations.  This letter should additionally apprise him of the full and complete definitions of new and material evidence, and of the unique character of the evidence required to reopen his previously adjudicated claim for service connection for a cervical spine disorder pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Afford the Veteran adequate time to respond.

2.  Contact the appellant and request that he provide any authorization forms necessary to allow the RO to obtain the full private treatment records from the following providers:
	a.  St. Francis Hospital, 1977-2009 
	b.  Hines Chiropractic Clinic 

Thereafter, the RO should attempt to obtain those records.  

3.  Refer this case with the claims folder to the appellant's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

4.  At the completion of this development, if no additional evidence has been submitted, return the claims to the Board for final adjudication.  If additional evidence is received by the appellant or his representative, readjudicate the claims.  If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

